Citation Nr: 0600510	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-16 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1976 to January 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 2003 rating determination by the Houston, Texas 
Regional Office (RO).  The RO, in pertinent part, denied 
service connection for tinnitus.

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in September 2005.  A 
transcript of the hearing is of record.
 

FINDING OF FACT

The veteran's tinnitus is reasonably shown to have had its 
origins during his period of active service.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, tinnitus was incurred during active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for tinnitus has been properly undertaken.  The 
Board is confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of the benefit sought on appeal.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Factual Background

The veteran contends that his tinnitus is a result of 
exposure to acoustic trauma in service.  In particular, he 
alleges that as an aircraft electrician with the Navy he was 
exposed to various aircraft noises.  The veteran also 
contends that his tinnitus is secondary to his service-
connected sinusitis.  

The veteran's service medical records are silent for 
tinnitus.

The veteran underwent a VA audiological examination in April 
2003 in connection with his compensation claim.  The veteran 
reported constant, bilateral tinnitus which he described as 
moderate to severe.  He stated that the tinnitus interfered 
with his sleep and described it as soft to medium with a loud 
pitch.  His history of noise exposure included exposure to 
aircraft and ground power unit noise, power tool noise and 
generator test stand noise while in military service.  He 
reported no post-service noise exposure as an office manager.  
He did report noise exposure as a hearing aid technician 
testing and repairing hearing aids and tinnitus maskers after 
military service.  

The examiner concluded that the veteran's tinnitus was not at 
least as likely as not related to his military service as a 
Navy aviation electrician.  The examiner's rationale was that 
the veteran had normal pure-tone hearing thresholds on his 
separation examination and that he was potentially exposed to 
high levels of noise as a hearing aid technician repairing 
hearing aids and tinnitus maskers post-service.  

In a May 2003 notice of disagreement (NOD), the veteran 
alleged that his tinnitus was related to his service-
connected sinusitis.

In a June 2003 letter from a physician's assistant at WellMed 
Northwest, it was stated that the veteran has been a patient 
there since March 2001and that he was seen with various 
complaints including sinusitis and tinnitus.   

On VA examination in February 2004, the examiner stated that 
the veteran's tinnitus was due to middle ear disease and not 
associated with sinusitis unless there was some secondary 
infection in the middle ear.  It was emphasized that tinnitus 
was a disorder which is associated with hearing loss and 
acoustical injury to the middle ear.  Therefore, the 
veteran's tinnitus was not as least as likely as not 
secondary to sinusitis.

At a Travel Board hearing in September 2005, the veteran 
testified that during service that he was aboard an aircraft 
carrier and was exposed to high pitch jet engine noises.  
Post-service he worked in office.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

The recent medical evidence shows that the veteran has 
tinnitus.  Although the April 2003 VA examiner concluded that 
the veteran's tinnitus was not due to service, the examiner 
clearly noted the veteran's history of in-service noise 
exposure as an aircraft electrician.  The examiner's 
conclusion was based, in part, on the veteran's statements of 
post-service employment as a hearing aid technician.  Thus, 
the examiner felt that he veteran could have potentially been 
subjected to high levels of noise in that environment. 

On the other hand, the veteran has reported in-service 
exposure to high pitch jet engine noises as an aircraft 
electrician.  The Board finds such history to be credible, 
particularly in the face of post-service evidence of 
tinnitus.  Despite the evidence that suggests that the 
veteran may have had other noise exposure beyond his military 
service, the Board must rely on the objective medical 
evidence when making its decision.  see Colvin v. Derwinski, 
1 Vet. App.  171 (1991).  Although the veteran's tinnitus was 
not diagnosed until a number of years after discharge from 
service, the Board is satisfied that the onset of the 
disability cannot be clearly dissociated from the veteran's 
military service.

The factual circumstances in this case present a situation in 
which the evidence is at least in equipoise as to whether 
tinnitus had its origins during service.  After resolving all 
reasonable doubt in favor of the veteran, and for the 
foregoing reasons, the Board finds that service connection 
for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for tinnitus is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


